Citation Nr: 1760483	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  03-11 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral cataracts.

2.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel
INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In March 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is of record.

This case was previously before the Board in July 2012 and June 2015 when it was remanded for additional development.  It has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Bilateral cataracts were not present in service or until years thereafter and are not etiologically related to the Veteran's combat service.

2.  The Veteran does not have glaucoma. 


CONCLUSIONS OF LAW

1.  Bilateral cataracts were not incurred or aggravated during active duty service.  38 U.S.C. §§ 1110, 1131, 1154(b) (2012); 38 C.F.R. § 3.303 (2017).

2.  Glaucoma was not incurred in or aggravated by active duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Cataracts

The Veteran contends that service connection is warranted for bilateral cataracts due to various exposures during active duty service, to include combat service in the Republic of Vietnam.  In statements dated in September 2008, September 2009, and in testimony before the Board in March 2011, the Veteran attributed his cataracts to frequent and intense flashes from weapons and artillery, as well as exposure to ultraviolet light, chlorine, mustard gas, a jelly fish sting, and lead-exposed food rations. 

The record clearly establishes the presence of bilateral cataracts.  Cataracts were first diagnosed in June 2002 by the Veteran's private ophthalmologist with an intraocular lens implanted in the left eye in July 2002 and in the right eye in August 2009.  Bilateral cataracts were also consistently noted upon VA and private eye examinations throughout the claims period and upon VA examinations in November 2012 and October 2015.  A current disability is therefore demonstrated.

The Veteran's service treatment records are negative for evidence of cataracts.  Examination of the Veteran's eyes was normal (aside from a refractive error) at the March 1964 enlistment examination, a July 1964 eye examination, and the June 1967 separation examination.  While there is no documentation of cataracts during service, personnel records show that the Veteran served as an infantryman and antitank assaultman with participation in multiple combat campaigns in Vietnam.  He is also a recipient of the Combat Action Ribbon.  The flash light exposures from various weapons and artillery as described by the Veteran are consistent with the circumstances of his combat service.  38 U.S.C. § 1154(b).  To the extent the Veteran describes other visual exposure to ultraviolet light, chlorine, mustard gas, a jelly fish sting, and lead-exposed food rations, there is no documentation of these exposures in the service records or elsewhere in the claims file.  The Veteran is competent to report injuries incurred during service, but the Board finds he is not competent to identify the presence of the substances ultraviolet light, mustard gas, and lead.   However, the Board will resolve all possible doubt in his favor and find that he had exposure to various chemicals that are consistent with the circumstances, conditions, or hardships of combat service in Vietnam.  The Board therefore finds that the evidence establishes the presence of a current disability and in-service injuries, i.e. eye exposure to frequent flashes and chemicals.  

With respect to the Veteran's in-service exposures, in Reeves v. Shinseki, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) found that the combat presumption contained within 38 U.S.C. § 1154(b) not only applied to a combat injury, but also the consequences of that injury, at least in service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (holding that the Board was required to apply the section 1154(b) presumption to the Veteran's claimed acoustic trauma during service and the separate question of whether he suffered permanent hearing loss while on active duty).  Therefore, the Board must determine whether 38 U.S.C. § 1154(b) establishes the onset of cataracts during service.  See Id.  Section 1154(b) provides that service connection for the in-service injury can only be rebutted by clear and convincing evidence to the contrary.  In this case, the Board finds that the record contains clear and convincing evidence that the Veteran did not acquire cataracts during active service, and the combat presumption of 1154(b) pertaining to the in-service incurrence of the claimed disability is rebutted.  

The Veteran contends that he experienced some loss of visual acuity during active service.  In statements dated throughout the claims period, he reports that he never wore eyeglasses before service, was issued glasses during active duty due to a loss of visual acuity, and he testified in March 2011 that he had a "dramatic change" in his vision during service.  The Board finds that the Veteran's statements somewhat mischaracterize the contents of his service records.  The Veteran's enlistment examination in March 1964 shows that his uncorrected vision was recorded as 20/100 in both eyes, correctable to 20/20,  and a refractive error was diagnosed.  Thus, while the Veteran may not have been issued corrective glasses prior to enlistment, he entered active duty with a refractive error and some loss of visual acuity that was correctable to normal vision.  A refractive error is not a disability for VA purposes, but this evidence demonstrates that the Veteran did not have normal vision at the time of his enlistment.  See 38 C.F.R. § 3.303(c) (specifically stating that refractive errors are not considered diseases or injuries within the meaning of the applicable legislation).  In July 1964, only a few months after enlistment, the Veteran was provided eyeglasses to correct his vision, which was measured as uncorrected 20/100 in the right eye and 20/70 in the left eye.  There are no other findings or complaints related to the Veteran's eyes in the service records, and examination of the eyes was normal at the separation examination on June 20, 1967.  The Veteran's uncorrected bilateral vision was measured to 20/40 at separation and again, was correctable to 20/20.  The Veteran's vision was therefore slightly better at separation when compared to enlistment, and his contention that service records document a dramatic change in decreased visual acuity is not supported.  

The competent medical evidence of record also establishes a delayed onset for the Veteran's cataracts dating years after his discharge from active duty.  Despite the Veteran's statements in the September 2009 notice of disagreement (NOD) that he manifested cataracts "at a very early age" and required frequent changes to his eyeglass prescriptions after service, he also acknowledges that he did not seek treatment for eye problems for many years after discharge.  In fact, the record establishes that he first sought post-service medical treatment for eye problems in June 2002, 35 years after discharge when he was 56 years of age.  At the time, during an examination with a private ophthalmologist, he reported a history of decreased visual acuity dating back only 4 years and was first diagnosed with cataracts.  The Veteran is competent to report the presence of reduced visual acuity throughout the claims period, but the identification and diagnosis of cataracts requires specific objective testing and medical training due to the complexity of diseases affecting the eye.  The competent evidence therefore establishes that he did not have cataracts until decades after discharge from active duty service.  

The Board therefore finds that the record contains clear and convincing evidence against a conclusion that the Veteran's bilateral cataracts were present during service based on the contents of the service record and the medical evidence dating the onset of cataracts to decades after service.  The combat presumption contained within 38 U.S.C. § 1154(b) is rebutted and the Board must now determine whether a relationship exists between the Veteran's delayed onset cataracts and visual exposures during service. 

After review of the record, the Board finds that the weight of the evidence is against a nexus between the Veteran's bilateral cataracts and in-service injuries.  Service records do not establish a nexus; as noted above, they do not support a finding of chronic cataracts during service.  Furthermore, there is no medical evidence of a cataracts for decades after the Veteran's discharge, until June 2002 when he was diagnosed with cataracts by a private ophthalmologist and reported a 4 year history of vision problems.  

The only competent and probative medical opinion of record also weighs against service connection.  After reviewing the claims file, including the Veteran's contentions and service records, the October 2015 VA examiner provided a medical opinion against the claim.  The examiner concluded that there was no evidence to support a link between the Veteran's cataracts and any incident related to service and attributed the disability to age alone.  The examiner also included a discussion of the relevant medical literature, noting that the development of cataracts in a person's 40s or 50s, as in the case of the Veteran, was "well-documented and supported in the literature."  The Board finds that this medical opinion is entitled to significant probative value in accordance with Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) as it is well-reasoned, fully explained, and is based on the accurate facts of the case.  See Nieves at 304 (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Veteran has provided two statements from his private ophthalmologist, but the Board finds that they are of no probative value as they are speculative and do not serve to support the claim.  In September 2009, the Veteran's private ophthalmologist stated that the exact cause of cataracts was unknown, but they are generally considered due to the normal aging progress.  The ophthalmologist went on to note that the Veteran "developed cataracts at an earlier age than average; however, it's uncertain whether any exposure or trauma sustained during his active duty time may have accelerated or contributed to this cataract development."  A similar medical opinion was offered in April 2011, when the same ophthalmologist stated that "[c]ataracts typically represent a normal aging on the lens... It's possible that this process began prematurely during [the Veteran's] time in Vietnam, but it's impossible for me to attach a percentage chance."  The Board finds that these opinions are too speculative to support a grant of service connection.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence.); see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  In essence, the private ophthalmologist could not state with any degree of certainty that the Veteran's cataracts were related to any incident of service and the private medical opinions are speculative and of no probative value.  

The Veteran has also submitted some internet information and articles regarding cataracts and ultraviolet light exposure.  The Board finds that this evidence is not very probative and is clearly outweighed by the other evidence against service connection.  In order to establish service connection by means of such treatise (textbook or article) evidence it must "not simply provide speculative generic statements not relevant to the veteran's claim."  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, standing alone, the evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Sacks v. West, 11 Vet. App. 314, 317   (1998).

The articles submitted by the Veteran do not contain the level of detail or specificity necessary to support the claim for service connection.  The articles merely note that "[s]cientists don't know exactly why a lens changes with age" and that one possibility is damage from free radicals, such as smoking and ultraviolet light.  In his September 2009 NOD, the Veteran also cited some research noting that exposure to lead "can definitely put you at risk [for cataracts]...However this research was not extensive enough to determine whether lead can definitely put you at risk, and if so, whether the risk is from a one-time dose at a particular time in life or from chronic exposure over years."  None of this evidence referenced by the Veteran includes specific information regarding the methodology of exposures, the related timing of the formation of cataracts, the nature of the cataracts, or places the exposure in the context of military service or combat.  The Board therefore finds that these articles do not have the requisite "degree of certainty" required by Wallin and Sacks, supra; see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (indicating that medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (stating that "generic statement about the possibility of a link between chest trauma and restrictive lung disease . . . [is] too general and inconclusive ...").  Accordingly, they are of little probative value and are clearly outweighed by the competent evidence against the claim, including the October 2015 VA medical opinion.

The Board has also considered the Veteran's statements regarding the etiology of his cataracts.  Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cataracts are not one of the disabilities included in 38 C.F.R. § 3.309(a) and are therefore not capable of service connection under 38 C.F.R. § 3.303(b).  To the extent the Veteran's statements can support the claim under 38 C.F.R. § 3.303(a) and (d), the Board finds that he has not provided a clear history of cataracts since service.  The Veteran contends that he experienced a continuous progression of decreased visual acuity since service, and while he is competent to report observable symptoms, his opinion as to the cause of his decreased visual acuity simply cannot be accepted as competent evidence in this case.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007).  The Veteran's statements and testimony regarding the etiology of his cataracts are therefore of little probative value and are outweighed by the competent and objective evidence weighing against a link between cataracts and any incident or exposure related to active duty.

In sum, the Board has found clear and convincing evidence sufficient to rebut the combat presumption in 38 U.S.C. § 1154(b) regarding the presence of permanent cataracts during service.  In addition, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was several decades after separation from active duty.  The weight of the competent evidence is also against a finding that the current bilateral cataracts are related to active duty, to include exposure to frequent light flashes and various chemicals and substances.  In his July 2010 substantive appeal, the Veteran stated that "even though there is no documentation or evidence in my file to support my claim, I honestly feel it is a direct result of my service-connected experiences..." However, his lay opinion is not competent evidence regarding the etiology of the claimed cataracts.  To the extent the Veteran contends that his current claim is as well-supported as previous appeals for service connection that were eventually granted, the Board notes each claim is fact-specific and in this particular case, the Board finds that the weight of the evidence is against a link between service and the claimed disability. Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C. § 5107(b).


Glaucoma

The Veteran contends that he developed glaucoma of both eyes due to various exposures during active duty service, to include combat service in Vietnam.  After review of the record, the Board finds that the Veteran does not have glaucoma.  

VA and private treatment records are negative for diagnoses or findings of glaucoma.  Although the condition was suspected by several medical providers since October 2006, objective testing to the extent permitted by the Veteran has been consistently negative.  During an initial November 2007 eye examination at the Reno VAMC, a VA optometrist noted that the Veteran's optic nerves were "mildly suspicious" for glaucoma, but the Veteran would not allow glaucoma testing (to include intraocular pressure testing) due to anxiety over having someone touch his eyes.  This reluctance to allow testing for glaucoma is prevalent throughout the Veteran's private and VA medical records.  In February 2008, the Veteran's optometrist elaborated on the previous finding, noting that glaucoma was suspected secondary to the Veteran's cup to disc ratio and the appearance of the optic nerves, but he manifested essentially normal retinal nerve fiber layer thickness.  Later that year, in December 2008, the Veteran's risk for glaucoma was characterized as low.  The Veteran's private ophthalmologist also noted in April 2011 that glaucoma testing had been consistently normal to date.  Thus, while glaucoma was suspected on several occasions, the Veteran's VA and private treatment providers all agree that he does not currently have glaucoma.

The Veteran was also provided VA examinations of the eyes in November 2012 and October 2015.  On both occasions, the VA examiner definitively stated that the Veteran did not have glaucoma.  The VA examiner in October 2015 also noted that the Veteran manifested normal intraocular pressures and normal diagnostic testing and evaluation of the retinal nerve fiber layers throughout the claims period.  In short, there was no competent medical evidence to support a diagnosis of glaucoma. 

The Board has considered the statements and testimony of the Veteran, but notes that he has never specifically alleged that glaucoma was identified or diagnosed by any health care provider.  Rather, the Veteran acknowledged that glaucoma was suspected, but never formally diagnosed.  The Veteran is not competent to identify the presence of glaucoma; the claimed disability is of such complexity that specialized training is necessary to identify and properly diagnose it.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify as to ringing in the ears (tinnitus); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet App 303, 308 -09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

The Board therefore finds that the medical evidence, based on objective testing and including the findings of the November 2012 and October 2015 VA examiner, clearly establishes the Veteran does not have glaucoma.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the preponderance of the evidence is against the claim and it is denied.


ORDER

Entitlement to service connection for bilateral cataracts is denied.

Entitlement to service connection for glaucoma is denied.




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


